Fox, J., dissenting.
— I dissent. Since the amendment of section 1142 of the Political Code, there are no such officers known to the law as “ the one original inspector and the two original judges of election” in the city and county of San Francisco; but there are in said city and county two inspectors and two judges, all “ original,” — all equal before and under the law, and all to be appointed at the same time, the appointees to be selected equally from the two parties, etc. Members of the board of registration are simply so ex officio by virtue of their appointment as inspectors and judges of election. As the amendment of section 1142 was made after the act of March 18, 1878, and the latter is not and never was a complete law without reference to said section, it must conform to the section of the code as so amended, or else it has become entirely inoperative so far as relates to the board of registration. It should not be held to have become inoperative if the two can be harmonized. I see no difficulty in so construing them as to harmonize with each other, nor do I think that such a construction will amount to judicial legislation.
In my judgment the writ should be granted.